t c memo united_states tax_court estate of anthony j tamulis deceased wanda rodgerson executor and trustee petitioner v commissioner of internal revenue respondent docket no filed date hugh j graham iii for petitioner thomas c pliske for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in federal estate_tax of dollar_figure for the estate of anthony j tamulis the estate the sole issue for decision is whether the estate is entitled to a deduction under section for the remainder_interest of the anthony j tamulis trust the trust we hold that the estate is not findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference anthony j tamulis decedent a roman catholic priest died testate on date in sandwich massachusetts dennis carlile was named executor of the estate and trustee of the trust the estate was administered in illinois where mr carlile resided at the time the petition was filed decedent executed a will on date that was in effect at the time of his death on the same day decedent also executed a third restatement and revision of living_trust instrument governing the terms of the trust the parties have all section references unless otherwise noted are to the internal_revenue_code_of_1986 as in effect for the time of decedent's death decedent was a resident of mt olive ill for most of his life but following a stroke several years before his death had been living in massachusetts so that he could be cared for by his niece wanda rodgerson mr carlile died on date and wanda rodgerson was substituted as executor for the estate and successor trustee for the trust stipulated that decedent amended the trust by means of a letter dated date discussed infra this third restatement and revision of living_trust instrument as amended by the letter was in effect at the time of decedent's death as settlor decedent directed that the trust be governed by illinois law the will directed that all of decedent's property after the payment of debts expenses and taxes pass to the trust the trust's governing instrument provided for specific bequests to various charitable and noncharitable recipients following the satisfaction of these specific bequests the trust's governing instrument provided for annual payments during the term of the trust of specific amounts to several of decedent's relatives provided certain conditions were met as well as the transfer of certain real_property and payment of the real_estate_taxes on that property during the lives of its life tenants with the remainder of the trust's net_income each year to be divided equally between two of decedent's grandnieces more specifically paragraphs b and c of the trust provided that b the trustee is to convey my property at no surrey lane sandwich massachusetts with a life_estate therein to be held by my brother john tamulis and his wife mary or the survivor of them with the remainder therein to my grandniece s erica rodgerson and melissa rodgerson share and share alike during the period of the lives of john and mary tamulis the trust shall pay all real_estate_taxes on said real_estate however utilities and all other costs shall be borne by the life tenants yet as supplemented with the contribution from the trust as provided in c i below c during the term of the trust the trustee is to pay the following amounts to the following individuals i dollar_figure per year to john tamulis and if he should predecease his wife mary tamulis then dollar_figure per year to her said money is for the purposes of defraying the utilities and cost of repair and maintenance of the house in sandwich massachusetts ii dollar_figure per year to wanda rodgerson so long as she is making reasonable progress in pursuit of a ph d in education iii dollar_figure per year to erica rodgerson iv dollar_figure per year to melissa rodgerson v the trustee is to pay the balance of the trust net_income as that is determined in accordance with normal accounting principles to melissa rodgerson and erica rodgerson my grandnieces share and share alike the amendment to the trust by letter of date provided that the trust would pay dollar_figure per year to migle francaite another of decedent's grandnieces until she graduates from medical school i gave same to melissa and erica decedent as settlor gave the trustee authority to act with regard to the trust and the assets making up the trust in all manners consistent with the laws of the states of illinois and massachusetts provided however the trustee is authorized to sell or exchange shares of stock making up the trust account only upon first having received the prior written approval of the intended sale from my niece wanda rodgerson the trust was to operate for the longer of years or the joint lives of john and mary tamulis and upon termination the remainder of the trust's assets was to pass to the roman catholic diocese of fall river massachusetts diocese after obtaining an extension for filing the estate timely filed its federal estate_tax_return on date the estate claimed a charitable_contribution_deduction of dollar_figure representing the claimed value of a charitable_remainder interest given to the diocese on schedule o of the estate's form_706 united_states estate and generation-skipping_transfer_tax return the following statement return statement was made charitable_remainder roman catholic diocese of fall river mass balance that is residue following year term certain charitable_remainder_unitrust pincite quarterly payments to two grand nieces erica and melissa rodgerson where during the term the trustee holds and operates pursuant to the terms and conditions of sec_664 and related provisions with balance at end of year term to the roman catholic diocese of fall river mass a 501_c_3_organization see attached calculations of charitable_remainder deductible the estate states on brief that john and mary tamulis were in their eighties when the trust was created although there is no direct evidence of their age in the record in each of the year sec_2001 through the trust distributed percent of the fair_market_value of the trust assets valued as of january of each year to the trust's beneficiaries an examination of the estate's return commenced sometime before date the date of a letter from respondent to mr carlile seeking additional information in connection with the examination a notice_of_deficiency was issued on date in which respondent determined that the charitable_contribution_deduction claimed by the estate for the remainder_interest should be disallowed because the trust did not satisfy the requirements of sec_2055 during date certain of the interested parties made various efforts to reform the trust mr carlile and the diocese each prepared revised versions of the trust's governing instrument but neither version was ever executed by the trustee or any of the beneficiaries mr carlile also prepared a draft of a complaint for restatement of trust for filing in state court which was circulated to the beneficiaries but never filed with any court in date mr carlile executed a document also titled third restatement and revision of living_trust instrument which by its terms revised the trust's governing instrument amendment all of the beneficiaries of the trust except migle francaite provided written consent to the amendment under the amendment the trustee was required to pay in the aggregate percent of the net fair_market_value of the trust assets each year to the same noncharitable beneficiaries designated in the original instrument with payment to be allocated among them so as generally to equal the annual payments specified for each in the original instrument with any remaining balance paid in equal shares to erica and melissa rodgerson opinion in general for purposes of determining the estate_tax imposed by sec_2001 a deduction is allowed from a decedent's gross_estate for transfers for public charitable or religious uses sec_2055 however this general_rule is restricted for so-called split-interest transfers wherein an interest in property passes from the decedent to a charitable_beneficiary while an interest in the same property passes to a noncharitable beneficiary for less than adequate_and_full_consideration see sec_2055 where the interest passing to the charitable_beneficiary is a remainder_interest no deduction is allowed unless the interest is in a_trust which is a charitable_remainder the amendment's terms further provided that in the event percent of the annual fair_market_value was insufficient to satisfy all of the allocations the allocated payments would be satisfied according to a designated order until the percent was exhausted unitrust crut or charitable_remainder_annuity_trust crat described in sec_664 or a pooled_income_fund pif described in sec_642 sec_2055 74_tc_983 affd without published opinion 676_f2d_685 3d cir congress imposed the sec_2055 requirement that a crat crut or pif be used where there is a bequest of a charitable_remainder interest to remove the incentive to favor the income_beneficiary over the remainder beneficiary by means of manipulating the trust's investments h rept part pincite 1969_3_cb_200 s rept pincite 1969_3_cb_423 it had come to congress's attention that taxpayers were claiming charitable deductions for bequests of remainder interests in trusts based upon valuation assumptions for the remainder interests that were inconsistent with the manner in which the trusts assets were in fact managed where trust assets were invested so as to maximize the income_interest the value eventually passing to charity through the remainder_interest might bear little relationship to the deduction previously taken therefore congress mandated a_trust sec_2055 was enacted as part of the tax reform act of the act publaw_91_172 sec d 83_stat_560 and its requirements for split_interests are often referred to as the act rules mechanism that set the annual payout to the noncharitable income beneficiaries as a fixed dollar amount a crat or fixed percentage of the value of the trust assets a crut thereby minimizing the incentive to skew investment strategy to favor the noncharitable income beneficiaries 75_tc_374 h rept part supra pincite c b pincite s rept supra pincite c b pincite to mitigate the reduction in amounts going to charity that the imposition of this stringent framework could engender congress provided a statutory mechanism in by which a_trust that failed to satisfy the crat crut or pif regime of sec_2055 might nonetheless be modified by means of a qualified_reformation so that a deduction under sec_2055 would be allowed sec_2055 a qualified the third option congress provided a pif is an irrevocable_trust in which the property of the trust is managed by the charitable_organization to which the remainder_interest is contributed and for which the donor retains an income_interest for the life of one or more beneficiaries sec_642 since the assets in a pif are managed by a charitable_organization the incentive to favor the noncharitable income beneficiaries is presumed eliminated sec_2055 enacted by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_1026 was a permanent rule to replace various temporary reformation provisions that preceded it and is effective for reformations made after date reformation for this purpose means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest subject_to certain conditions sec_2055 a reformable_interest for this purpose is defined as an interest that would qualify for a deduction under sec_2055 but for the crat crut or pif requirement of sec_2055 sec_2055 but only if all payments to be made to noncharitable beneficiaries before the remainder_interest vests are expressed either in specified dollar amounts or as a fixed percentage of the fair_market_value of the trust property sec_2055 the requirement that all such payments be expressed as specified dollar amounts or a fixed percentage of the fair_market_value of the trust property does not apply however if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing the estate_tax_return sec_2055 the sec_2055 prong is intended to incorporate the requirements of prior_law such as that the charitable_remainder interest in a split-interest trust be ascertainable ie severable from the noncharitable interest h rept part pincite see also 279_us_151 sec_20_2055-2 estate_tax regs the legislative_history of sec_2055 indicates that congress intended a more liberal reformation rule for trusts where the creator had made a bona_fide attempt to comply with the provisions of the act ie the requirements of sec_2055 and a more exacting rule namely commencement of a judicial proceeding within days after the due_date of the estate_tax_return for trusts where the creator had not evidenced any intent to comply with the act the committee believes that these reformation rules will permit the correction of major obvious defects such as where the income_interest is not expressed as an annuity interest or a unitrust_interest so long as the taxpayer initiates reformation proceedings before audit while allowing the correction of minor defects such as defects in determining the correct payout in short taxable years in years of additional contributions etc upon audit so long as there was a good_faith attempt to comply with the act rules ie the payout is basically expressed as an annuity interest or a unitrust_interest h rept part pincite s rept vol pincite thus where the payout to the noncharitable beneficiaries has been basically expressed as an annuity interest or a unitrust_interest --that is as specified dollar amounts or as a fixed percentage of the fair_market_value of the trust property in accordance with sec_2055 ii --then a reformation may be effected even after an audit has commenced h rept part supra pincite s rept vol supra pincite see also 93_tc_745 affd without published opinion 941_f2d_1209 6th cir but where the payouts have not been expressed in the trust's governing instrument in conformity with sec_2055 reformation is permitted only if a judicial proceeding to make the appropriate changes to the trust is commenced within days after the due_date of the estate_tax_return the estate has stipulated that the trust as in effect at the time of decedent's death did not qualify as either a crat or a crutdollar_figure consequently the bequest of the remainder_interest to the diocese will qualify as a deduction under sec_2055 only if the remainder_interest was a reformable_interest that underwent a qualified_reformation sec_2055 the remainder_interest to the diocese cannot qualify as a reformable_interest because certain payments to be made to the noncharitable beneficiaries before the remainder vests are not expressed as either a specified dollar amount or a fixed percentage of the fair_market_value of the trust property as required by sec_2055dollar_figure the provision for the similarly because the trust at issue was not maintained by the diocese it cannot qualify as a pif see sec_642 respondent also argues that because the trust instrument provides for payments to wanda rodgerson for so long as she is making reasonable progress in pursuit of a ph d in education and to migle francaite until she graduates from medical school the remainder_interest also does not satisfy sec continued payment of the real_estate_taxes on decedent's sandwich massachusetts residence is not expressed as a specified dollar amount or calculable as such or as a fixed percentage of fair_market_value thus the payment for taxes is not fixed as required under sec_2055 more significantly the provision for payment to melissa and erica rodgerson of the balance of the trust's net_income after satisfaction of the payments directed for other noncharitable beneficiaries is neither a specified dollar amount nor a fixed percentage of fair_market_value indeed by providing for a payout of net_income to a noncharitable beneficiary the trust's terms would enable the specific abuse to which the act rules ie the provisions of sec_2055 were addressed namely the reduction of the value of the remainder_interest actually passing to charity below the amount of the deduction claimed because of the continued e c i ie the remainder_interest would not be an allowable deduction under pre-1969-act law because the payments are not ascertainable we note that the trust instrument provides immediately after directing the foregoing payments that the balance of the trust net_income is to be paid to two other beneficiaries this juxtaposition gives rise to a possible interpretation that the payments to wanda rodgerson and migle francaite are limited to the trust's net_income and the estate makes an argument on similar grounds that the remainder_interest was ascertainable however we find it unnecessary to decide whether the remainder_interest satisfies sec_2055 as the remainder interest's failure to satisfy sec_2055 precludes a finding that it is a reformable_interest in any event trustee's ability to favor a noncharitable income_beneficiary through his management of the trust assets during the period before the remainder vestsdollar_figure see estate of gillespie v commissioner t c pincite h rept part supra pincite c b pincite s rept supra pincite- c b pincite because the noncharitable beneficiaries' interests were not fixed as required in sec_2055 the only remaining option for reformation was commencement of a judicial proceeding to reform the trust within days after the estate's tax_return was due see sec_2055 since no such proceeding was ever commenced the estate has failed to satisfy the requirements of sec_2055 as a result the remainder_interest at issue is not a reformable_interest which precludes any reformation whereby it could meet the requirements for a deduction under sec_2055 while this result may seem harsh the legislative_history makes clear that congress intended a tightly circumscribed reformation rule congress was concerned that an overly liberal rule would permit abuse namely that taxpayers would not reform in this regard we note that although the governing instrument gave the trustee authority to act with respect to the trust assets in all manners consistent with the laws of the states of illinois and massachusetts the trustee could sell stock held by the trust only upon the approval of wanda rodgerson one of the noncharitable beneficiaries trusts to comply with the act rules unless and until defects were discovered by the commissioner upon audit the committee reports accompanying congress's enactment of the reformation provisions of sec_2055 state as follows congress first permitted reformation of charitable_remainder trusts in and since that time the congress has extended the period for reformations several times even so it has come to the attention of the committee that there are still many instruments providing for split-interest charitable_contributions which do not meet the requirements for qualification under the rules of the tax reform act of in light of the repeated need to extend the period to reform such governing instruments and the fact that failure to meet the act rules often results in reduced amounts passing to charity the committee believes that a permanent rule permitting reformation of split-interest charitable_contributions should be permitted as long as there are adequate safeguards to avoid abuse specifically the committee is concerned that governing instruments of charitable split-interest_trusts which evidenced no attempt to comply with the act rules would be reformed only if the defects are found upon audit by the internal_revenue_service in order to prevent this from occurring the committee believes that in order for a governing instrument of a charitable split-interest contribution to be reformable either the creator had to make a bona_fide attempt to comply with the act rules or the taxpayer must initiate reformation proceedings before the internal_revenue_service could reasonably be expected to begin an audit h rept part supra pincite7 s rept vol supra pincite the committee reports go on to clarify what constitutes the creator's bona_fide attempt to comply with the act rules as codified in sec_2055 the governing instrument evidences an intent to comply with the act rules if all current payouts from the trust are expressed solely as a fixed dollar amount or a fixed percentage of the value of the trust's assets id pincite s rept vol supra pincite congress thus intended reformation to be available only if the creator of the trust had made a bona_fide attempt to comply with the act rules ie the governing instrument as established by the trust's settlor expressed noncharitable payouts solely as fixed dollar amounts or a fixed percentage of the value of the trust's assets or a judicial proceeding to reform the trust was commenced within days after the return's filing the estate cobbles together several arguments in an effort to show that a qualified_reformation occurred the estate argues that the return statement served either to amend the trust into a crut or to signify the trustee's intent to operate the trust as a crut furthermore the estate contends the trust was in fact managed in accordance with the requirements for a crut as the total annual distributions to the noncharitable beneficiaries were equal to percent of the fair_market_value of the trust's assets in each of the year sec_2001 through the excerpts from the house and senate committee reports are identical except that the word solely does not appear in the house version we reject the estate's contention that the return statement amended the trust into a crut even if we accept the dubious proposition that a statement on a federal estate_tax_return could operate to amend a_trust created under state law the return statement nowhere contains the words amend or amendment or otherwise suggests this purpose in any way moreover there is no evidence that as of the return's filing either the charitable or the noncharitable beneficiaries consented to the amendment purportedly manifested on the estate's return as required by illinois lawdollar_figure the estate also contends in the alternative that the return statement was equivalent to the commencement of a judicial decedent as settlor directed that the trust be governed by illinois law and the estate on brief takes the position that illinois law governs illinois law requires the consent of all charitable and noncharitable beneficiaries whose interests have not expired before a trustee may amend a charitable_trust instrument to bring it into conformity with the crut requirements of sec_664 see ill comp stat ann west notwithstanding the foregoing provision of illinois law the estate argues that the trustee was authorized acting alone to amend the trust instrument citing as authority revproc_89_20 1989_1_cb_841 revproc_89_20 supra provides a sample form of a declaration of trust that if followed by a taxpayer the commissioner agrees to treat as satisfying the requirements for a crut the sample form contains a provision authorizing the trustee acting alone to amend the trust in any manner required for the sole purpose of ensuring that the trust qualifies as a crut revproc_89_20 supra is conditioned however upon a taxpayer's trust's being a valid trust under applicable local law we conclude that revproc_89_20 supra is neither intended to nor does it abrogate the requirements of illinois law for amending a charitable_trust proceeding within the meaning of sec_2055 which ultimately culminated in the amendment that amended the payment terms for the noncharitable beneficiaries so that a qualified_interest was createddollar_figure we disagree filing a federal estate_tax_return in no way commences a judicial proceeding the commencement_date for a judicial proceeding for purposes of sec_2055 has been strictly construed see 93_tc_745 state court's nunc_pro_tunc effective date for trust reformation disregarded in determining date of commencement of judicial proceeding under sec_2055 in sum the claim that the trust was amended by virtue of the return statement does not withstand scrutiny the estate's argument that the sec_2055 reformation provisions were satisfied because the trust was managed by the trustee in conformance with the requirements of a crut since the payments to noncharitable beneficiaries were in fact equal to percent of the fair_market_value of the trust's assets is similarly unavailing the claim that it should be the amendment fixed the annual payments to the noncharitable beneficiaries in the aggregate pincite percent of the net fair_market_value of the trust's assets allocated among those beneficiaries generally according to the payments specified in the original trust instrument however the amendment was not executed or consented to by any beneficiaries until date sufficient if a trustee chooses to manage a_trust so that the payouts to noncharitable beneficiaries conform to the requirements of a crut even where the governing instrument does not require this result conflicts with the explicit terms of both the act rules sec_2055 and the reformation provisions of sec_2055 sec_2055 provides that no deduction shall be allowed for the charitable_remainder interest in a split-interest trust unless such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 reformation under sec_2055 is not available unless the governing instrument contains specified terms sec_2055 or is promptly amended sec_2055 thus in both the substantive deduction requirements of sec_2055 and the reformation provisions of sec_2055 the terms of the governing instrument are paramount as the legislative_history explains the requirement in sec_2055 that certain trust forms be used was designed in large part to eliminate a trustee's discretion which might be used to favor noncharitable income beneficiaries see estate of gillespie v commissioner supra pincite h rept part supra pincite c b pincite s rept supra pincite c b pincite the fact that the trustee here was not required by the governing instrument to make payouts conforming to those of a crut--at least not until the untimely amendment--is fatal to the estate's position the estate also appears at times to suggest that we should treat the amendment as a qualified_reformation under sec_2055 since it limited payments to the noncharitable beneficiaries to amounts that could be satisfied annually by percent of the fair_market_value of the trust property we disagree since the payments to noncharitable beneficiaries in the original governing instrument were not expressed as specified dollar amounts or a fixed percentage of the fair_market_value of the trust's assets as required by sec_2055 the only remaining option for reforming the trust was a judicial proceeding commenced within days after the return's filing pursuant to sec_2055 the amendment was executed beyond that deadline--indeed well after respondent had contacted the estate for purposes of an examinationdollar_figure finally the estate argues that the actions of the trustee should satisfy sec_2055 under the doctrine_of we also note that the amendment appears ineffective under illinois law insofar as the record discloses as discussed supra note under illinois law amendment of the trust required the consent of all noncharitable beneficiaries with unexpired interests there is no evidence that migle francaite consented to the amendment or that her interest in the trust had expired at the time the amendment was purportedly made substantial compliance according to the estate the trustee disclosed in the return statement his intention to follow and be bound by the requirements of a crut in operating the trust the payments to the noncharitable beneficiaries in fact conformed with crut requirements and the amendment modified the trust so that it complied with crut requirements thus the estate argues the essential purpose of the 90-day rule in sec_2055 iii --which is to require taxpayers to initiate reformation before being contacted by the commissioner--has been satisfied by the return statement and the eventual amendment of the trust in should be treated as timely especially given the fact that the trustee in fact adhered to crut payout requirements in the interim the foregoing should therefore be treated as satisfying sec_2055 under the doctrine_of substantial compliance in the estate's view we disagree this court's application of the substantial compliance doctrine has been summarized as follows the test for determining the applicability of the substantial compliance doctrine has been the subject of a myriad of cases the critical question to be answered is whether the requirements relate to the substance or essence of the statute if so strict adherence to all statutory and regulatory requirements is a precondition to an effective election on the other hand if the requirements are procedural or directory in that they are not of the essence of the thing to be done but are given with a view to the orderly conduct of business they may be fulfilled by substantial if not strict compliance 67_tc_1071 citations omitted given the antiabuse rationale behind sec_2055 as explained in the legislative_history previously discussed we conclude that congress intended compliance with either sec_2055 or iii as a precondition to effecting a reformation of a_trust to satisfy sec_2055 thus the foregoing requirements relate to the substance or essence of the statute we accordingly conclude that sec_2055 requires strict not merely substantial compliance there was no strict compliance here moreover we are not persuaded that even substantial compliance occurred the estate's contention that the return statement should substantially satisfy the requirement for prompt initiation of reformation proceedings is unpersuasive while the executor trustee may have acted in good_faith the return statement did not put respondent on notice of the trust's defects before audit the return statement is fairly read as asserting that the trust at issue was a crut as it described the charitable_remainder as the balance that is residue following year term certain charitable_remainder_unitrust where the trustee holds pursuant to the terms and conditions of sec_664 and related provisions emphasis added none of the efforts to amend the trust either the unexecuted attempts in date or the amendment in date was commenced before respondent contacted the estate for an audit-- precisely the circumstances where congress intended that reformation could not be initiated if the estate's position regarding substantial compliance were accepted then the reformation requirements of sec_2055 could be circumvented by means of a simple disclosure on the return that a crut or crat was intended without regard to the actual terms of the trust's governing instrument we have considered the estate's remaining arguments and conclude they are without merit or relevance for the foregoing reasons decision will be entered for respondent
